 
 
Exhibit 10.14
 
 
 
CONVERSION AGREEMENT


This Conversion Agreement (the “Agreement”), dated as of January 16, 2009, is
made and entered into by and between Mega Media Group, Inc. (the “Company”), and
Boyard Management and Boris Motovich (the “collectively referred to as Lender”).


RECITALS


WHEREAS, the Lender made a $ 89,011.82 loan of office lease (the “Loan”) to the
Company; and


WHEREAS, the Lender has agreed to convert the Loan into shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”) on the terms and
subject to the conditions set forth herein.


NOW, THEREFORE, intending to be legally bound, the parties hereby agree as
follows:


1.  
Conversion. The Lender shall convert the Loan into shares of the Company's
Common Stock, at the rate of $0.01 per share (the “Conversion”) for a total of
8,911,000  shares. The Conversion shall be considered payment in full by the
Company of all of the lease payments due up to the Lender through January 31,
2009 by Mega Media Group, Inc, and Echo Broadcasting Group, Inc.



2.  
Binding Effect. This instrument is being executed by the Lender and shall be
binding upon its successors and assigns for the uses and purposes above set
forth and referred to, and shall be effective as of the date hereof.



3.  
Governing Law. This instrument shall be governed by and enforced in accordance
with the laws of the State of New York without any application of the principles
of conflicts of laws.



IN WITNESS WHEREOF, this Agreement has been duly executed by the Company and
Lender as of the date first above written.


 
MEGA MEDIA GROUP, INC.

 
/s/ Alex Shvarts                                     
                                                                                                                                 Alex
Shvarts, CEO




THE LENDER
 
/s/ Boris Motovich                                  
Boris Motovich,
Boyard Management
 
 
 
-1-

--------------------------------------------------------------------------------

 



